DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
Claim Status
An amendment, filed 8/5/2021, is acknowledged.  Claims 1 and 27-29 are amended; Claims 3, 23, 25-26, and 31-35 are canceled.  No new matter is present.  Claims 1, 22, 24, 27-30, and 36 are currently pending.
 Allowable Subject Matter
Claims 1, 22, 24, 27-30, and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method for heat treating a closed shape workpiece, the closed shape workpiece being a hollow cylindrical workpiece, the method comprising steps of rotating the workpiece relative to a lamp heat source such that a perimeter surface of the workpiece is rotated from a first position in which a first portion of the workpiece is presented to the lamp heat source to a second position in which a second portion is presented to the lamp heat source, emitting lamp heat onto the perimeter of the workpiece from the lamp heat source white rotating the workpiece, implementing a heat flux control procedure comprising obtaining a temperature measurement of the perimeter surface of the workpiece with a sensor comprising a 
Closest prior art Ota teaches away from a temperature sensor positioned such that the field of view of the sensor is directed at a portion of the workpiece after it has rotated through light from the lamp heat source and the field of view does not include light from the lamp heat source.  In contrast to the claimed limitation, Ota teaches temperature sensors which are attached to the workpiece and rotate with the workpiece. (para. 52, 106-107).  Prior art Kitamura fails to teach a method comprising a hollow cylindrical workpiece and one of ordinary skill in the art would not be motivated to apply the method of Kitamura to such a workpiece.  Therefore, the rejections under 35 U.S.C. 102 over Kitamura and under 35 U.S.C. 103 over Ota in view of Camm and Kitamura are withdrawn in view of Applicant’s amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735